Church, J.
The pauper was, for many years, the slave of Dr. Mather, whose place of settlement was Lyme; and with her master the slave had a settlement in the same town. In the year 1799, when the pauper was fifty-two years old, her master, with her consent, gave to her a letter of emancipation, and thereby set her free from her servitude ; and then, with her former master’s approbation, she left his service and removed to the town of Colchester, where she has resided ever since, and for more than thirty years, has supported herself. If she had been a white person, or had never been a slave, it is conceded, that her residence and self-support in Colchester would have acquired for her a settlement there, by commoran-*277cy. Does the fact that she was once a slave make any difference in this respect ?
It is said, that this person could not acquire a new settlement by commorancy, because her letter of emancipation was not given with the approbation of the civil authority and selectmen of the town of Lyme, and was not accompanied by a certificate from them, as required by the statute of 1792. That statute provided for the gradual emancipation of slaves, while it regulated the duties and obligations of masters. By the second section, as now revised, the master was made liable to support his emancipated slave ; and the third section directs the manner of proceeding, if the master would absolve himself from this liability. And to do this, it was necessary for him to apply to some of the civil authority and select-men of the town where he resided, and procure from them a certificate that the slave to be set free, was in good health, and was not of greater age than forty-five years, and was desirous to be made free; and then, if the letter of emancipation and the aforesaid certificate were recorded in the records of the town, the master was discharged from any further charge for his support. There was nothing in any statute, which in the least impaired the right of the master to give entire freedom to his slave at any time. Such a power was necessarily incident to the relation of master and slave ; and the want of the approbation and certificate of the civil authority and select-men, only continued the master’s liability to support the emancipated slave, in case she should come to want, but did not render less perfect her freedom, or in any way impair any of her powers or privileges. This slave was more than forty-five years of age ; and no certificate could by law have been granted ; and if the plaintiffs reason correctly on this subject, she never could have been made a free woman. The mild and lenient system of slavery existing in this state never sanctioned such a consequence. Slavery has existed in almost every country on the globe, whether Heathen, Jewish or Christian, from periods so remote, that its origin is, perhaps, beyond the definite researches of history; but it is not known, that any where, the code of slavery has been so unrelenting as to deny to the master the humane power of emancipation, subject to such political regulations as the safety of the public and the welfare of the slave might require.
*278The master of this slave, by relinquishing all claims to ser- and obedience, effectually emancipated her; and thus she became sui juris, and entitled to all the rights and privileges 0f other free citizens of the state, among which the right of acquiring a new place of settlement, was the most important. Huntington v. Oxford, 4 Day 189.
It has been urged seriously, in this case, that the capacity or power of acquiring settlements is not a personal privilege ; but that the laws regulating this subject are merely intended to fix .the liabilities of towns, and not to affect the rights of the citizen. We can give no countenance to this suggestion. The poor, even without their consent, may, by law, be removed to their places of settlement for support, and thus separated from relatives and friends, and other objects of affection. The power of determining for themselves where to live, and where to die, is certainly a privilege among the most valuable that can be enumerated.
The obligation of Dr. Mather to support this person, had no effect at all upon her capacity and privilege of acquiring for herself a new place of settlement; nor did it, in the least, impair the perfectness of her emancipation. This obligation may have been her privilege, but not her disability. Neither minor children nor married women can acquire a settlement by commorancy; but this is not, as the plaintiffs seem to believe, because their parents or husbands are under the legal obligation of providing for their support; but it is because they are not sui juris, but “owe duties inconsistent with the idea of self-direction and self-government.” A parent and grandparent, if of sufficient ability, are under legal obligation to support an indigent child or grand-child, though an adult; and so a child or grand-child, under similar circumstances, is bound to support a parent or grand-parent; yet this obligation was never supposed to affect the power of acquiring a settlement. Huntington v. Oxford, 4 Day 189.
The plaintiffs seemed also to suppose, that no other town than Lyme could have a remedy over against Dr. Mather, or his heirs, for the support of this person ; and therefore, Lyme must be made responsible, in the first instance. This is an erroneous view of the law. The town where the emancipa ted slave belongs, or has a settlement, is the town empowered by statute to recover from the master, or his heirs, executors or *279administrators, for expenditures incurred for the support of ' L 1 l such slave ; and if in the present case, Colchester is such town, then Colchester only can recover of the former master or his representatives.
The plaintiffs offered evidence to prove, that Dr. Mather had actually paid about one hundred and fifty dollars, for the support of this pauper, after she was reduced to want, and while she resided in Colchester. This evidence was very properly rejected. It conduced to prove nothing in regard to the pauper’s place of settlement. It only proved, that Dr. Mather recognized his liability, without reference t# the question whether his former slave then belonged to Colchester or Lyme.
We are entirely satisfied, that this pauper had acquired a settlement by commorancy, in the town of Colchester; and that no new trial ought to be granted.
In this opinion the other Judges concurred, except Waite, J., who gave no opinion, being an inhabitant of the town of jLyme.
New trial not to be granted.